Case 2:15-cv-06969-KM-JBC Document 286-1 Filed 10/30/20 Page 1 of 6 PageID: 19567



  Eduard Korsinsky
  LEVI & KORSINSKY,      LLP
  55 Broadway 10th Floor
  New York, NY 10006
  Telephone: 212-363-7500
  Facsimile: 212-363-7171

  Counsel for Lead Plaintiffs
  and Lead Counsel for the Class

  [Additional counsel on signature block]

  UNITED STATES DISTRICT COURT
  FOR THE DISTRICT OF NEW JERSEY

  ROBERT DE VITO, individually and          Case No.: 2:15-cv-06969-KM-JBC
  on behalf of all others similarly
  situated,                                 Hon. Kevin McNulty

                           Plaintiff,       Hon. Magistrate Judge James B. Clark

                    v.
                                            PLAINTIFFS’ MEMORANDUM OF
  LIQUID HOLDINGS GROUP, INC.,              POINTS AND AUTHORITIES IN
                                            SUPPORT OF MOTION FOR
  BRIAN M. STORMS, KENNETH D.               DISTRIBUTION OF NET
  SHIFRIN, RICHARD SCHAEFFER,               SETTLEMENT FUND
  BRIAN FERDINAND, and
  SANDLER O’NEILL & PARTNERS,
  L.P.B,

                           Defendants.
Case 2:15-cv-06969-KM-JBC Document 286-1 Filed 10/30/20 Page 2 of 6 PageID: 19568




           Lead Plaintiffs Michael Sanders and Sidney R. Berger (“Plaintiffs”) submit
  this memorandum of law in support of Plaintiffs’ motion:
  I.       PRELIMINARY STATEMENT
           Plaintiffs, pursuant to Rule 23(e) of the Federal Rules of Civil Procedure,
  respectfully submit this memorandum of law in support of their motion for entry of
  the [Proposed] Order Granting Motion for Distribution of Net Settlement Fund (the
  “Distribution Order”) in the above-captioned action (the “Action”). The proposed
  plan is set forth in the accompanying Declaration of Sarah Evans Concerning the
  Results of the Claims Administration Process dated October 13, 2020 (“Evans
  Declaration” or “Evans Decl.”), submitted on behalf of the Court-approved Claims
  Administrator, Strategic Claims Services (“SCS”).1
  II.      CLAIMS ADMINISTRATION
           As a result of the notice program detailed in the accompanying Evans
  Declaration, as of October 12, 2020, the Claims Administrator has received 4,953
  Proofs of Claim. Evans Decl. ¶8 & n.1. The Claims Administrator received and
  reviewed all submitted claims and, to the extent that a claim was deficient in any
  regard, notified the Claimant of the deficiency and advised the Claimant as to the
  possible ways to cure the deficiency. Evans Decl. ¶9. A sample deficiency notice is
  attached as Exhibit C to the Evans Declaration.
           SCS has determined that 313 claims are eligible in whole or in part (the
  “Properly Documented Claims”), of which 14 were postmarked or received after the
  March 14, 2020 claim postmark deadline established by the Court. Evans Decl.
  ¶9(a).



  1
    Unless indicated herein, all terms with initial capitalization shall have the meanings ascribed to
  them in the Stipulation of Settlement dated October 29, 2019 (the “Stipulation,” ECF No. 267).


                                                   1
Case 2:15-cv-06969-KM-JBC Document 286-1 Filed 10/30/20 Page 3 of 6 PageID: 19569




         SCS has concluded the total Recognized Losses for all Properly Documented
  Claims calculated in accordance with the Court-approved Plan of Allocation is
  $2,311,106.43. Evans Decl. ¶9(a).
         The Claims Administrator has also recommended rejecting 4,641 claims
  because they were inadequately documented or otherwise ineligible, as summarized
  in Exhibits D and E to the Evans Declaration. A sample ineligibility notice is
  attached as Exhibit F to the Evans Declaration. Evans Decl. ¶¶9(b)-(c).
         It is respectfully requested that the Court approve the Claims Administrator’s
  recommendations accepting and rejecting claims as set forth above.
  III.   DISTRIBUTION OF NET SETTLEMENT FUND
         Co-Lead Counsel requests that the Court enter an order directing and
  authorizing the Claims Administrator to distribute the Net Settlement Fund to
  Authorized Claimants as set forth on Exhibits B-1 and B-2 to the Evans Declaration,
  in proportion to their Recognized Claims as shown therein, in accordance with the
  determinations, guidelines, and methodology for approving claims, calculating
  Recognized Losses, and determining applicable pro rata shares set forth in the Evans
  Declaration, which are consistent with the Court’s prior orders and the terms of the
  Stipulation. Evans Decl. ¶11.
         If there is any balance remaining in the Net Settlement Fund after six (6)
  months from the initial date of distribution of the Net Settlement Fund (whether by
  reason of tax refunds, uncashed checks or otherwise), it shall be reallocated, after
  payment of unpaid Notice and Administration Expenses, Taxes, and attorneys’ fees
  and expenses, among the Authorized Claimants who have cashed their distribution
  checks in an equitable and economic fashion and would receive $10.00 or more from
  such distribution. Id.; see also Stipulation at ¶64. Once it is no longer feasible or
  economical to make further distributions, any balance that still remains in the Net
  Settlement Fund after re-distribution(s) and after payment of outstanding Notice and

                                            2
Case 2:15-cv-06969-KM-JBC Document 286-1 Filed 10/30/20 Page 4 of 6 PageID: 19570




  Administration Expenses, Taxes, and attorneys’ fees and expenses, if any, shall be
  contributed to a non-sectarian, not-for-profit 501(c)(3) charitable organization
  serving the public interest designated by Lead Plaintiffs. Id.
  IV.   CONCLUSION
        Co-Lead Counsel respectfully request that this Court enter an order,
  substantially in the form attached hereto:
        1.     approving    the     administrative   determinations    of   the   Claims
               Administrator as to the acceptance and rejection of submitted claims;
        2.     ordering that no claims received after August 26, 2020 or responses to
               deficiency and/or rejection notices received after October 12, 2020 will
               be accepted unless, after distribution pursuant to the Distribution Order
               and before any contribution of the residual funds to charity, sufficient
               funds remain to warrant the processing of the claims;
        3.     authorizing the distribution of the Net Settlement Fund to Authorized
               Claimants, in accordance with the Plan of Allocation;
        4.     authorizing the distribution, after six (6) months from the initial date of
               distribution of the Net Settlement Fund, of any unclaimed, residual
               balance in the Net Settlement Fund, after payment of unpaid Notice and
               Administration Expenses, Taxes, and attorneys’ fees and expenses, to
               Authorized Claimants who have cashed their distribution checks in an
               equitable and economic fashion and would receive $10.00 or more from
               such distribution;
        5.     authorizing that thereafter, once it is no longer feasible or economical
               to make further distributions, any balance that still remains in the Net
               Settlement Fund after re-distribution(s) and after payment of
               outstanding Notice and Administration Expenses, Taxes, and attorneys’
               fees and expenses, if any, shall be contributed to a non-sectarian, not-

                                               3
Case 2:15-cv-06969-KM-JBC Document 286-1 Filed 10/30/20 Page 5 of 6 PageID: 19571




              for-profit 501(c)(3) charitable organization serving the public interest
              designated by Lead Plaintiffs;
        6.    ordering that all Settlement Class Members, whether or not they are to
              receive payment from the Net Settlement Fund, are barred from making
              any further claim against the Net Settlement Fund beyond the amounts
              allocated to them pursuant to this Court’s order;
        7.    ordering that no person shall have any claim against the Net Settlement
              Fund, Plaintiffs, Co-Lead Counsel, the Claims Administrator, the
              Escrow Agent, or any other agent retained by Plaintiffs or Co-Lead
              Counsel based on distribution determinations or claim rejections made
              substantially in accordance with the Stipulation, the Plan of Allocation,
              or the orders of this Court, beyond the amount allocated to Authorized
              Claimants;
        8.    authorizing the destruction of paper and electronic copies of Proofs of
              Claim and supporting documentation after a date certain; and
        9.    granting such other and further relief as this Court deems appropriate.


    DATED: October 30, 2020                    Respectfully submitted,

                                        By:    /s/ Eduard Korsinsky                .
                                               Eduard Korsinsky
                                               Adam M. Apton
                                               LEVI & KORSINSKY,      LLP
                                               55 Broadway 10th Floor
                                               New York, NY 10006
                                               Telephone: 212-363-7500
                                               Facsimile: 212-363-7171
                                                      -and-
                                               COHEN MILSTEIN SELLERS &
                                               TOLL PLLC
                                               Steven J. Toll
                                               S. Douglas Bunch
                                               1100 New York Avenue N.W.

                                           4
Case 2:15-cv-06969-KM-JBC Document 286-1 Filed 10/30/20 Page 6 of 6 PageID: 19572



                                            Suite 500, East Tower
                                            Washington, DC 20005
                                            Telephone: 202-408-4600
                                            Facsimile: 202-408-4699
                                            Attorneys for Lead Plaintiffs
                                            and Lead Counsel for the Class




                                        5
